DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 03/03/2020 and 11/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YAKOPCIC (US 10474948 B2) in view of YANG (US 8018758 B2).

Re: Independent Claim 1, YAKOPCIC discloses a neural network computation circuit (YAKOPCIC ) that includes a non-volatile semiconductor memory element and outputs output data of a first logical value or a second logical value, based on a result of a multiply-accumulate operation between input data of the first logical value or the second logical value and connection weight coefficients respectively corresponding to the input data, the neural network computation circuit comprising:
a plurality of word lines (YAKOPIC FIG. 4: horizontal wires 220a-220n);
a first data line (YAKOPIC FIGS. 2 and 4: vertical line 230a of neuron 420a);

a third data line (YAKOPIC FIGS. 2 and 4: vertical line 230a of neuron 420b);

a plurality of computation units (YAKOPIC FIG. 4: neurons 420a-420n) each of which includes (YAKOPIC FIG. 2: resistive memory 210a) and (YAKOPIC FIG. 2: resistive memory 210b) and  (YAKOPIC FIG. 2: resistive memory 210a coupled to vertical line 230a), (YAKOPIC FIG. 2: resistive memory 210b coupled to vertical line 230b), 

a determination circuit that determines a magnitude relationship between voltage values or current values applied to the first data line and the third data line or the second data line and the fourth data line, to output the first logical value or the second logical value (YAKOPIC FIGS. 2 and 4: comparator 270 of neuron 420a, and comparator 270 of neuron 420b, see col. 10, ll. 31-39), 
wherein the neural network computation circuit stores the connection weight coefficients in the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element of each of the plurality of computation units (see YAKOPIC col. 10, line 63 thru col. 11, line 31), 
the determination circuit outputs output data (YAKOPIC FIG. 2: comparator 270 output data at 280).
YAKOPIC does not explicitly teach the strike through limitations. Also, in YAKOPIC, each computation unit comprises a column of resistive memory cells coupled to one data line, instead of two data lines as recited.
YANG teaches an array of memory cells comprising a plurality of column of resistive memory cells (see YAKOPIC FIG. 1). Yang further teaches:
a first column of resistive memory cells coupled to a first data line (YANG FIG. 1: BLC line 40) and a second data line (YANG FIG. 1: BLT line 50); 
a second column of resistive memory cells coupled to a third data line (YANG FIG. 1: BLC line 41) and a fourth data line (YANG FIG. 1: BLT line 51);
the plurality of column of resistive memory cells, each of which includes a series connection of a first non-volatile semiconductor memory element and a first cell transistor (YANG FIG. 1: e.g. memory cell comprising memory element 700 and transistor 800), and a series connection of a second non-volatile semiconductor memory element and a second cell transistor (YANG FIG. 1: e.g. memory cell comprising memory element 711] and transistor 811), the first non-volatile semiconductor memory element having one end connected to the first data line, the first cell transistor having one end connected to the second data line and a gate connected to one of the plurality of word lines (YANG FIG. 1: BLC line 40, BLT line 50 and word line 200, respectively), the second non-volatile semiconductor memory element having one end connected to the third data line, the second cell transistor having one end connected to the fourth data line and a gate connected to one of the plurality of word lines (YANG FIG. 1: BLC line 41, BLT line 51 and word line 201, respectively),
a word line selection circuit that places the plurality of word lines in a selection state or a non-selection state the input signal (YANG FIG. 1: row decoding circuit 500 for selecting word lines in response to inherent address signals).
YAKOPIC and YANG disclose neural network devices implemented using resistive memories and systems. YANG in particular discloses a resistive memory that would be suitable to neural network implementation. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the resistive memory array of YANG as computation units of YAKOPIC in order to preventing leakage current among resistive memory cells (see support from US 9,087,302 to Sim et al., col. 9, line 58 thru col. 10, line 6).

Re: Claim 2, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein in storing the connection weight coefficients in the first non-volatile semiconductor memory element and the second non- volatile semiconductor memory element of each of the plurality of computation units: when a connection weight coefficient is a positive value, the connection weight coefficient is written into the first non-volatile semiconductor memory element so that a current value flowing in the first non-volatile semiconductor memory element is in proportion to a value of the connection weight coefficient; and when a connection weight coefficient is a negative value, the connection weight coefficient is written into the second non-volatile semiconductor memory element so that a current value flowing in the second non-volatile semiconductor memory element is in proportion to a value of the connection weight coefficient (YAKOPIC : because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).

Re: Claim 3, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein in storing the connection weight coefficients in the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element of each of the plurality of computation units: when a connection weight coefficient is a positive value, the connection weight coefficient is written into the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element so that a current value flowing in the first non-volatile semiconductor memory element is higher than a current value flowing in the second non-volatile semiconductor memory element, and a current difference between the current values is in proportion to a value of the connection weight coefficient; and when a connection weight coefficient is a negative value, the connection weight coefficient is written into the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element so that a current value flowing in the second non-volatile semiconductor memory element is higher than a current value flowing in the first non-volatile semiconductor memory element, and a current difference between the current values is in proportion to a value of the connection weight coefficient (YAKOPIC because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).
 
Re: Claim 4, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the word line selection circuit: places a corresponding word line in the non-selection state when the input data indicate the first logical value; and places a corresponding world line in the selection state when the input data indicate the second logical value (YANG FIG. 1: select transistors turn on or off in response to signal on the corresponding word lines).

Re: Claim 5, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein a current value flows in the first data line or the second data line, the current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are positive values and corresponding connection weight coefficients having positive values, and a current value flows in the third data line or the fourth data line, the current value corresponding to a result of a multiply-accumulate operation between input data having connection weight coefficients that are negative values and corresponding connection weight coefficients having negative values (YAKOPIC: because the network performs addition and multiplication operations based on combined weights, each of the combined weights is stored in pair, see FIG. 2 and the corresponding description).

Re: Claim 6, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the determination circuit: outputs the first logical value when a current value flowing in the first data line or the second data line is lower than a current value flowing in the third data line or the fourth data line; and outputs the second logical value when a current value flowing in the first data line or the second data line is higher than a current value flowing in the third data line or the fourth data line (YAKOPIC  FIG. 2: via comparator 270, also see the corresponding description of comparator 270).

Re: Claim 7, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each of the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element is a variable resistance memory element configured as a variable resistance element (e.g. YANG Figs. 2A-B).

Re: Claim 8, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each of the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element is a magneto-resistive memory element configured as a magnetoresistive element (e.g. YANG at least Abstract and col. 1, ll. 48-57).

Re: Claim 9, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each of the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element is a phase-change memory element configured as a phase-change element (e.g. YANG at least Abstract and col. 1, ll. 48-57).

Re: Claim 10, YAKOPIC and YANG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each of the first non-volatile semiconductor memory element and the second non-volatile semiconductor memory element is a ferroelectric memory element configured as a ferroelectric element (a well-known non-volatile memory element for use in neural nets, such as US 20180082168 A1).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
MOUTTET (US 20080172385 A1) discloses a method including storing two-dimensional binary data in the form of high or low resistance states into a crossbar array with a programmable material layer and transforming the two-dimensional binary data into one-dimensional analog data via the crossbar array.
KATO (US 6654730 B1) discloses when neuron operations are computed in parallel using a large number of arithmetic units, arithmetic units for neuron operations and arithmetic units for error signal operations need not be provided separately, and a neural network arithmetic apparatus that consumes the bus band less is provided for updating of synapse connection weights. Operation results of arithmetic units and setting information of a master node are exchanged between them through a local bus. During neuron operations, partial sums of neuron output values from the arithmetic units are accumulated by the master node to generate and output a neuron output value, and an arithmetic unit to which neuron operations of the specific neuron are assigned receives and stores the neuron output value outputted from the master node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov